Citation Nr: 0816476	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-14 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.	Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability has been received and, if so, whether service 
connection is warranted.

2.	Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right 
leg/knee disability has been received and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
RO in Chicago, Illinois, which in pertinent part reopened and 
denied a claim for service connection for a low back 
disability and denied a claim for service connection for a 
right leg/knee disability.  

The Board has recharacterized the issue concerning a right 
leg/knee disability as a petition to reopen as opposed to a 
de novo claim.  It is noted that his original claim of 
service connection for residuals of a right knee injury was 
denied by the RO in November 1973.  The veteran was notified 
of this decision and did not appeal.  Therefore, this 
decision is final.  Despite the prior final denial, the claim 
was subsequently reviewed on a de novo basis and denied by 
the RO in December 2003.  Irrespective of the December 2003 
analysis of the veteran's right leg/knee claim, the issue of 
new and material evidence will be adjudicated in the first 
instance because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Notwithstanding the RO's decision to reopen the previously 
disallowed low back claim, the Board is nevertheless required 
to address the issue of reopening to determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The veteran requested a hearing before the Board in his May 
2005 VA Form 9.  The RO scheduled a Travel Board hearing for 
March 2008, but the veteran failed to appear.  He has not 
provided an explanation for his failure to appear or 
requested a new hearing. 

The issues of entitlement to service connection for a low 
back disability and whether new and material evidence 
sufficient to reopen a claim for service connection for a 
right leg/knee disability are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1973 rating decision, of which the veteran 
was notified in the same month, the RO denied entitlement to 
service connection for back pains.  The veteran did not 
appeal this decision.

2.  Evidence presented since the November 1973 decision was 
not previously submitted, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1973 rating decision denying a claim of 
service connection for back pains is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a low back disability 
has been received, and therefore, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

Service connection for back pains was previously denied by 
the RO in a November 1973 rating decision.  This decision is 
final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
3.104 (2007).  However, if new and material evidence is 
received with respect to a claim which has been disallowed, 
the claim will be reopened, and if so reopened, the claim 
will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; 
Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

The veteran's request to reopen his claim was received in 
August 2003.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In November 1973, the RO denied service connection for back 
pains on the basis that residuals of a back injury was not 
incurred in or aggravated by service, having existed prior to 
service, that any treatment in service was considered a 
remedial measure, and that there was no record of any disease 
or injury in service which caused an aggravation.  The Board 
also notes that there was no evidence at the time of a 
current disability.  The veteran did not appeal this 
decision.

In determining whether there is "new and material evidence," 
all evidence submitted since the last time that the claim was 
finally disallowed on any basis must be considered.  Evans v. 
Brown, 9 Vet. App. 27 (1996).

Evidence of record at the time of the 1973 rating decision 
consisted of service medical records, which showed that the 
veteran was seen for low back pain throughout service.  There 
were no post-service records of medical treatment for any 
condition related to the low back.

Evidence received since the 1973 rating decision includes VA 
medical records showing the veteran complained of low back 
pain in 1986 and 1996, and records dated from December 2002 
to March 2005 showing treatment for low back pain associated 
with degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the lumbar spine.  Specifically, a September 
2003 VA treatment record shows a diagnosis of moderate to 
severe lower lumbar spondylosis likely on the basis of 
previous trauma.  An MRI taken in March 2004 reveals disc 
degeneration and disc space narrowing at L4-5 and L5-S1, and 
no spinal stenosis or disc herniation.  A December 2004 
treatment record indicates that the veteran's back pain is 
likely the residuals of a fracture or spinal metastasis.  X-
rays taken in December 2004 reveal narrowing of 
intervertebral space at the L5-S1 with bony spurs at the L5-
S1, consistent with DJD and DDD, mild degenerative changes of 
the facet joint at the L5-S1, and no fractures or bony 
displacements.  

This medical evidence of the veteran's DJD and DDD, and his 
ongoing treatment for chronic low back pain caused by the 
lumbar spine disorder, is neither cumulative nor redundant of 
the evidence of record at the time of the prior final denial 
of the claim.  Moreover, the evidence relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, presence of a chronic disability.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 3 Vet. App. 141, 144 (1992).  (A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.)  In this regard, evidence is weighed and 
credibility assessed after a claim is reopened.  See Justus 
v. Principi, 3 Vet. App. 510 (1993).  When considered 
together with the evidence previously of record, complaints 
of low back pain throughout service, the new evidence raises 
a reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old. 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen the claim for service 
connection for a low back disability has been received; to 
that extent only, the appeal is granted.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

Because the claim for service connection for a low back 
disability has been reopened with the submission of new and 
material evidence, additional assistance in developing 
evidence pertinent to the veteran's claim must be provided, 
as well as further notification.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  Specifically, the 
veteran must be provided all notification under 38 U.S.C.A. 
§§ 5102, 5103, and 5103A for the reopened claim, as required 
for all claims being reviewed de novo.  See also 38 C.F.R. § 
3.159.

As noted above, the veteran's claim for service connection 
for a right leg/knee disability has been recharacterized as a 
petition to reopen a previously denied claim.  The Board must 
determine whether new and material evidence has been received 
so as to reopen the claim, and if so, the claim must then be 
reviewed on a de novo basis.  See 38 U.S.C.A. § 5108; Evans, 
9 Vet. App. 27; Manio, 1 Vet. App. 140.  In this case, 
however, the Board finds it necessary to remand the right 
leg/knee claim for further development before a decision 
concerning new and material evidence can be rendered.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued the decision of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to notify claimants of the 
general requirements to reopen a claim and the specific 
grounds of the previous denial.  Here, the veteran was sent a 
VCAA letter in September 2003 in which he was advised of the 
evidence necessary to establish entitlement to service 
connection for a right leg/knee disability.  The letter, 
however, did not inform the veteran of the need to submit 
"new" and "material" evidence, nor did it mention the basis 
of the prior denial of service connection for residuals of a 
right knee injury.  Therefore, the Board must remand the 
claim for Kent compliant VCAA notice.  

In addition, the record reveals that the veteran applied for 
Social Security Administration (SSA) benefits in October or 
November of 1996.  At the March 2005 VA medical examination, 
it was noted that the veteran was on Social Security 
disability.  The Board notes, however, that SSA records have 
not yet been associated with the claims file.  

The Court has held that, where VA has notice that the veteran 
is receiving disability benefits from the SSA and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other government agencies.  See 
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  As the SSA 
has clearly taken some action on the veteran's claims, the 
Board must remand to determine if relevant evidence has been 
accumulated by the SSA that should be a part of the record on 
appeal.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Martin v. Brown, 4 Vet. App. 136, 140 (1993).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should undertake all 
notification and development actions 
required by law with respect to these 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 
and 5103A; 38 C.F.R. § 3.159.  
Specifically, the veteran should be 
notified of the evidence and 
information necessary to substantiate 
his reopened claim for service 
connection for a low back disability.  
Such notice should inform him of the 
respective obligations that he and VA 
bear in the production or obtaining 
that evidence or information.  The 
notice should also specifically request 
that he provide VA with any evidence in 
his possession that pertains to the 
claim, provide information regarding 
assigned ratings and effective dates.

In addition, the notice should advise 
the veteran of the evidence and 
information necessary to reopen his 
claim of service connection for a right 
leg/knee disability.  The veteran should 
also be informed of the definition of 
"new" and "material" evidence and the 
grounds for the previous final denial.  
See 38 C.F.R. § 3.156; Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

2.	The AOJ should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any decisions made and 
medical records relied upon concerning 
that claim.  All efforts to obtain 
these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.  

3.	Thereafter, the AOJ should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
an applicable time to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


